Citation Nr: 0425229	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury to include degenerative disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that the issues on appeal have been 
characterized in the past as service connection for head and 
neck injury, and separately as service connection for head 
injury and service connection for neck injury.  The Board 
finds it appropriate to characterize the issues on appeal as 
(1) service connection for residuals of a head injury and (2) 
service connection for residuals of a neck injury to include 
degenerative disease of the cervical spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.  The veteran is seeking 
service connection for residuals of a head and neck injury.  
The veteran contends that while on active duty in 1954, he 
was injured and knocked unconscious when the lid cover on his 
tank malfunctioned and fell on his neck and head.  

In December 2002, the veteran requested a complete copy of 
his claims folder.  VA complied with this request and sent 
the copy of the veteran's claims folder to him on January 7, 
2004.  The medical evidence of record at that time included 
the veteran's separation examination as well as some post-
service medical records. 

On March 10, 2003, the veteran submitted a notice of 
disagreement, a March 2003 letter from his private physician, 
Dr. LH, three buddy statements, and several post-service 
medical records.  Dr. LH's March 2003 letter states that he 
had available to him the three affidavits (buddy statements) 
and the veteran's post-service medical records.  Dr. LH 
stated, "After reviewing these records, it is my medical 
opinion within a reasonable degree of medical certainty this 
patient suffers from cervical spine disease related to an 
injury that he suffered while in the military back in 
approximately 1954 when a tank hatch fell on his head.  It is 
my opinion within a reasonable degree of medical certainty 
this resulted in trauma to his cervical spine, which then 
resulted in chronic degenerative joint disease of his 
cervical spine.  I do not think that he will recover from 
this illness, and it will need to be treated on a chronic 
basis as long as he lives."

While it appears that Dr. LH reviewed the veteran's copy of 
his claims folder (as it existed on January 7, 2003), he does 
not address the veteran's January 1955 separation examination 
and in particular the clinical findings that the veteran's 
head and neck were normal.    

The record also indicates that several of the veteran's 
physicians over the years have noted a tremor during 
examinations of the veteran.  An April 2000 discharge summary 
indicates that the veteran suffers from a long-term tremor.  
The report noted that the veteran had been seen by Dr. ADM 
who felt the veteran had an idiopathic tremor and had chronic 
difficulties with memory and headache.    

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether the veteran suffers 
from a head or neck disability resulting from the tank hatch 
accident which occurred during his military service or from 
his service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In addition, the Board also notes that there may be 
additional private treatment records relevant to the 
veteran's appeal that have not been associated with the 
claims folder.  In particular it appears that Page 2 is 
missing from an August 4, 1987 consultation report and Page 1 
is missing from an October 9, 1991 consultation report.   

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examinations to ascertain 
the nature, severity, and etiology of any 
head or neck disability (including 
tremors) that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of the 
entire record, including the January 1955 
separation examination, the examiner 
should state (i) whether or not the 
veteran suffers from a head or neck 
disability (including tremors); and if 
so, (ii) whether it is at least as likely 
as not that a head or neck disability is 
etiologically related to a tank hatch 
accident which the veteran has stated he 
had on active duty.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

2.  The record should be reviewed to 
determine whether development 
contemplated by the VCAA has been 
undertaken.  In particular, efforts 
should be made to obtain Page 2 from an 
August 4, 1987 consultation report and 
Page 1 from an October 9, 1991 
consultation report. 

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Kathleen K. Gallagher
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




